Simon J.,

delivered the opinion of the court.
This is a redhibitory action, instituted by way of injunction. The slave in question, was purchased without warranty of any kind except as to the titles, and the plaintiff has produced no evidence whatever in support of any of his allegations. This appeal was clearly taken for delay, and had it not been that the District Court, in dissolving tire injunction, allowed the defendant ten per cent, interest, and twenty per cent, damages on the amount of the judgment enjoined, we should have felt disposed to mulct the appellant in the full amount of damages allowed by law, as for a frivolous appeal.
We deem it unnecessary to notice the bill of exceptions found in the record, as it is perfectly clear that a party cannot demand and be allowed a trial by jury, during the progress of the trial of a cause before the court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.